                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTII CAROLINA
                                 WESTERN DMSION
                                  No. 5:16-CR-12-D


UNITED STATES OF AMERICA                     )
                                             )
                                             )
                   v.                        )               ORDER
                                             )
CHRISTOPHER DARNELL EVANS,                   )
                                             )
                          Defendant.         )


       On September 25, 2020, Christopher Darnell Evans ("Evans") moved pro se for

compassionate release under the First Step Act ("First Step Act''), Pub. L. No. 115-391, § 603(b),

132 Stat. 5194, 5238--41 (2018) (codified as amended at 18 U.S.C. § 3582) and filed a memorandum

and records in support [D.E. 934, 934-1, 944]. On January 13, 2021, Evans's counsel filed a

supplement to Evans's pm se motion [D.E. 943]. On January 27, 2021, the government responded

in opposition [D.E. 946]. As explained below, the court denies Evans' s motion for compassionate

release and dismisses Evans' s request for home confinement.

                                                 I.

       On September 11, 2017, pursuant to a written plea agreement, Evans pleaded guilty to

conspiracy to participate in a pattern of racketeering (count one) and conspiracy to distribute and

possess with the intent to distribute controlled substances (count seven). See [D.E. 358, 359]. On

December 13, 2017, the court held Evans' s sentencing hearing. See [D.E. 441 ]. At the hearing, the

court adopted the facts set forth in the Presentence Investigation Report ("PSR"). See [D.E. 489]

4; Fed. R. Crim. P. 32(i)(3)(A)-(B). The court calculated Evans's total offense level to be 30, his

criminal history category to be I, and his •advisory guideline range to be 97 to 121 months'



           Case 5:16-cr-00012-D Document 953 Filed 03/25/21 Page 1 of 7
imprisonment. See [D.E. 489] S. After thoroughly considering all relevant factors under 18 U .S.C.

§ 3553(a), the court sentenced Evans to 120 months' imprisonment on each count, to run

concurrently. See id. at 28-33. Evans did not appeal.

       On December 21, 2018, the First Step Act went into effect. See First Step Act, 132 Stat. at

5249. Before the First Step Act, only the Director of the Bureau of Prisons ("BOP") could file a

motion for compassionate release. Under the First Step Act, a sentencing court may modify a

sentence of imprisonment either upon a motion of the Director of the BOP "or upon motion of the

defendant after the defendant has fully exhausted all administrative rights to appeal a failure .of the

[BOP] to bring a motion on the defendant's behalf or the lapse of30 days from the receipt of such

arequestbythewardenofthedefendant'sfacility, whichever is earlier." 18 U.S.C. § 3582(c)(l)(A).

       After a defendant meets the exhaustion requirement, a defendant must (1) demonstrate

"extraordinary and compelling reasons" for a sentence reduction, or (2) be at least 70 years old, have

served at least 30 years in prison, and have the Director of the BOP determine that the defendant is

not a danger to the safety of another person or the community. Id. In deciding to reduce a sentence

undersection3582(c)(l)(A), acourtmustconsultthe sentencing factors in 18 U.S.C. § 3553(a) and

must ensure that a sentence reduction is "consistent with applicable policy statements" ofthe United

States Sentencing Commission (the "Commission"). Id.

       The Commission policy statements include U.S.S.G. § lBl.13. Section lBl.13 essentially

parrots section 3582(c)(l)(A)'s requirements and adds that the defendant not be "a danger to the

safety of any other person or to the community." U.S.S.G. § lBl.13(2). Section 1Bl.13's

application notes provide examples ofextraordinary and compelling reasons, including: {A) serious

medical conditions ofthe defendant, (B) advanced age ofthe defendant when coupled with a serious

deterioration in physical and mental health due to aging and having served at least 10 years or 75%

                                                  2

           Case 5:16-cr-00012-D Document 953 Filed 03/25/21 Page 2 of 7
of his or her imprisonment term (whichever is less), (C) family circumstances, or (D) another

extraordinary and compelling reason. See U.S.S.G. § lB 1.13 cmt. n.1. 1 Application note 2 states


       1
           Application note 1 to U.S.S.G. § lBl.13 states in full:

       1.      Extraordinary and Compelling Reasons.-Provided the defendant meets the
               requirements of subdivision (2), extraordinary and compelling reasons exist
               under any of the circumstances set forth below:

               (A) Medical Condition of the Defendant.-

                       (i) The defendant is suffering from a terminal illness (i.e., a serious and
                           advanced illness with an end oflife trajectory). A specific prognosis
                           of life expectancy (i.e., a probability of death within a specific time
                           period) is not required. Examples include metastatic solid-tumor
                           cancer, amyotrophic lateral sclerosis (ALS), end-stage organ
                           disease, and advanced dementia.

                       (ii) The defendant is-

                             (1) suffering from a serious physical or medical condition,

                             (II) suffering from a serious functional or cognitive impairment,
                                  or

                             (III) experiencing deteriorating physical or mental health because
                                   of the aging process,

                            that substantially diminishes the ability of the defendant to
                            provide self-care within the environment ofa correctional facility
                            and from which he or she is not expected to recover.

                 (B) Age of the Defendant-The defendant (i) is at least 65 years old; (ii)
                      is experiencing a serious deterioration in physical or mental health
                      because ofthe aging process; and (iii) has served at least 10 years or 75
                      percent of his or her term of imprisonment, whichever is less.

                 (C) Family Circumstances.-

                     (i) The death or incapacitation ofthe caregiver ofthe defendant's minor
                         child or minor children.



                                                    3

             Case 5:16-cr-00012-D Document 953 Filed 03/25/21 Page 3 of 7
 that "an extraordinary and compelling reason need not have been unforeseen at the time of

 sentencingtowarrantareductioninthetermofimprisonment." U.S.S.G. § lBl.13 cmt.n.2. Thus,

 the fact "that an extraordinary and compelling reason reasonably could have been known or

 anticipated by the sentencing court does not preclude consideration for a reduction under this policy

 statement." Id. Application note 3 states, "[p]ursuant to 28 U.S.C. § 994(t), rehabilitation of the

 defendant is not, by itself, an extraordinary and compelling reason for purposes of this policy

 statement." U.S.S.G. § lBl.13 cmt. n.3.

        The Commission has lacked a quorum since Congress enacted the First Step Act and has not

 updated U.S.S.G. § lBl.13 to account for the First Step Act. Accordingly, section lBl.13 does not

 provide a policy where an inmate files a motion for a sentence reduction under 18 U.S.C. §

 3582(c)(l)(A). See,    ~     United States v. McCoy. 981 F.3d 271, 280-84 (4th Cir. 2020).

Nevertheless, section lBl.13 provides informative policy when assessing an inmate's motion, but

 a court independently determines whether "extraordinary and compelling reasons" warrant a sentence

reduction under 18 U.S.C. § 3582(c)(l)(A)(i). See id. at 284. In doing so, the court consults not

only U.S.S.G. § lBl.13, but also the text of 18 U.S.C. § 3582(c)(l)(A) and the section 3553(a)

factors. See,~ id. at 280-84; United States v. Jones, 980 F.3d 1098, 1101-03 (6th Cir. 2020);

United States v. ~ 980 F.3d 1178, 1180-81 (7th.Cir. 2020); United States v. Ryflm, 978 F.3d


                     (ii) The incapacitation of the defendant's spouse or registered partner
                        when the defendant would be the only available caregiver for the
                        spouse or registered partner.

                (D) Other Reasons.-A.s determined by the Director of the Bureau of.
                     Prisons, there exists in the defendant's case an extraordinary and
                     compelling reason other than, or in combination with, the reasons ·
                     described in subdivisions (A) through (C).

U.S.S.G. § lBl.13 cmt. n.1.

                                                  4

            Case 5:16-cr-00012-D Document 953 Filed 03/25/21 Page 4 of 7
1000, 1007-08 (6th Cir. 2020); United States v. Brooker, 976 F.3d 228, 237-38 (2d Cir. 2020);

United States v. Clark, No. 1:09cr336-1, 2020 WL 1874140, at *2 (M.D.N.C. Apr. 15, 2020)

(unpublished).

       Evans contends that he exhausted his adminim:rative remedies. See [D.E. 943] 3-4; [D.E.

943-1 ]. The government has not invoked section 3582's exhaustion requirement. See United States

v. Alam, 960 F.3d 831, 833-34 (6th Cir. 2020).2 Accordingly, the court addresses Evans's claim on

the merits.

       Evans seeks compassionate release pursuant to section 3582(c)(l)(A). In support of his

request, Evans cites the COVID-19 pandemic and his health conditions, including congestive heart

failure, diabetes, hypertension, morbid obesity, and a history of a pulmonary embolism. See [D.E.

934] 3-4; [D.E. 943] S-9. EvansalsocitestheconditionsatFCIHazelton,hisemploymenthistory,

his education, his conduct while incarcerated, and his release plan. See [D.E. 934] 4; [D.E. 943]

7-8.

       As for the medical condition ofthe defendant policy statement, the policy statement requires

that the defendant is "suffering from a serious physical or medical condition ... from which he or

she is not expected to recover." U.S.S.G. § lBl.13 cmt. n.l(A)(ii). Although Evans states that he

suffers from congestive heart failure, diabetes, hypertension, morbid obesity, and has a history of

pulmonary embolisms, he has not demonstrated that he is not going to recover from these conditions

or that they cannot be treated while Evans serves his sentence. Accordingly, reducing Evans's

sentence is not consistent with application note l(A). See 18 U.S.C. § 3582(c)(l)(A).


       2
          The Fourth Circuit has not addressed whether section 3582's exhaustion requirement is a
jurisdictional or claims-processing requirement. The court assumes without deciding that the
requirement is a claims-processing rule, and that the government must ''properly invoke" the rule
for this court to enforce it. See Alam, 960 F .3d at 833-34.

                                                s
              Case 5:16-cr-00012-D Document 953 Filed 03/25/21 Page 5 of 7
        As for the "other reasons" policy statement, the court assumes without deciding that the

COVID-19 pandemic, the conditions atFCI Hazelton, Evans' s health conditions, and his release plan

are extraordinary and compelling reasons under section 3S82(c)(l)(A). Cf. United States v. RaiD,

954 F.3d 594, 597 (3d Cir. 2020) ("[T]he mere existence of COVID-19 in society and the possibility

that it may spread to a particular prison alone cannot independently justify compassionate release,

especially considering BOP's statutory role, and its extensive and professional efforts to curtail the

virus's spread."). Even so, having reviewed the entire record, the section 3SS3(a) factors counsel

against reducing Evan.s's sentence. See United States v. Chambliss, 948 F.3d 691, 693-94 (5th Cir.

2020); Clark, 2020 WL 1874140, at *3-8.

       Evans is 31 years old and engaged in prolonged, serious criminal behavior between 2011 and

2017. See PSR [D.E. 438]      ft 10--39. Evans conspired to participate in racketeering and drug
trafficking activities as a member of the Black Mob Gangstas and Donald Gee Family sects of the

United Bloods Nation, an extremely violent criminal organization that terrorized Raleigh for many

years. See id. Evans was responsible for distributing 1,451.12 grams of cocaine and a quantity of

marijuana. See id. ,r 39. Evans also possessed a :firearm and used violence in connection with his

racketeering and drug trafficking activities. See id. ft 35, 37-39. Evans also had a leadership role

in the gang and committed his crimes as part of a pattern of criminal conduct engaged in as a

livelihood. See id. ft 74, 76. Evans also is a recidivist with convictions for possession of stolen

goods and possession ofdrug paraphernalia, has performed poorly on supervision, and has a sporadic

work history. See id. ft 47-48, 62-67. The court also has considered Evan.s's exposure to COVID-

19, the conditions at FCI Hazelton, his health conditions, his employment history, his education, his

conduct while incarcerated, and his release plan. Cf. Pe_m,er v. United States, 562 U.S. 476, 480--81

(2011); United States v. Martin, 916 F.3d 389,398 (4th Cir. 2019). Having considered the entire

                                                 6

           Case 5:16-cr-00012-D Document 953 Filed 03/25/21 Page 6 of 7
record, the steps that the BOP has taken to address COVID-19 and treat Evans, the section 3553(a)

factors, Evans' s arguments, the government's persuasive response, and the need to punish Evans for

his serious criminal behavior, to incapacitate Evans, to promote respect for the law, to deter others,

and to protect society, the court declines to grant Evans's motion for compassionate release. See,

~ Chavez-Meza v. United States,      138 S. Ct. 1959, 1966--68 (2018); R:!!flm, 978 F.3d at 1008---09;

Chambliss, 948 F.3d at 693-94; United States v. Hill, No. 4:13-CR-28-BR, 2020 WL 205515, at

*2 (E.D.N.C. Jan. 13, 2020) (unpublished).

       As for Evans's request for home confinement, Evans seeks reliefunder the CARES Act. See

[D.E. 943] 10-13. The CARES Act does not provide this court with the authority to grant home

confinement. See United States v. Brummett, No. 20-5626, 2020 WL 5525871, at *2 (6th Cir. Aug.

19, 2020) (unpublished) ("[T]he authority to grant home confinement remains solely with the

Attorney General and the BOP."); United States v. McCoy, No. 3:19-CR-35-KDB-DCK, 2020 WL

5535020, at *1 (W.D.N.C. Sept. 15, 2020) (unpublished); United States v. Gray, No.

4:12-CR-54-FL-l, 2020 WL 1943476, at *3 (E.D.N.C. Apr. 22, 2020) (unpublished). As such, the

court dismisses Evans' s request for home confinement.

                                                 II.

       In sum, the court DENIES Evans's motion for compassionate release [D.E. 934] and

DISMISSES Evans's request for home confinement.

       SO ORDERED. This 2.f day of March 2021.



                                                           ~SC.DEVERID
                                                           United States District Judge




                                                  7

           Case 5:16-cr-00012-D Document 953 Filed 03/25/21 Page 7 of 7
